DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 10-13 and 26-27 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 




Claim 26 recites: “wherein the relative amounts of powdered STS and salt in the pre-blend is controlled to reduce 16.6% to 50% of the total amount of added salt to the potato crisps”, however, when looking toward the pending Specification for support, it is noted that the only citation for salt reduction are individual data points of: 0 wt%, 16.6 wt%, 33 wt% and 50 wt%.  No range is provided, therefore the claimed range of reduced salt is new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and all claims that depend on it are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites: “adding a defined amount of said seasoning pre-blend to a batch of potato crisps or said foods”, however “said foods” lack antecedent basis because foods were not previously introduced in the claim.



Claim 10 recites: “the amount of salt added to regular salted crisps”, however an amount of salt added to regular salted crisps have not previously been claimed, therefore this limitation is indefinite.
Also, it is unclear as to what the scope of an “amount of salt added to regular salted crisps” is required of the claim.
Further, the term “regular” is a relative term that makes the claim indefinite because it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of how much/type or regularity is required of the invention. 

Claims 10 and 26 recite “saltiness”, however, this term refers to a flavor, how a food tastes, which requires an act of oral consumption, therefore it is unclear as to how such a limitation further limit a method of replacing salt in clips.
Further, “saltiness” was not previously introduced in the claims, there “the saltiness” lacks antecedent basis.
Then, the term “saltiness” is a relative term that makes the claim indefinite because it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of how much taste is required of the invention. 



Claim 10 recites : “a) preparing a seasoning pre-blend comprising defined amounts of salt and powdered soluble tomato solids (STS); wherein the pre-blend of powdered STS and salt comprises up to 50% w/w powdered STS and at least 50% w/w salt;”, which is unclear because the claim does not further limit the defined amounts.  The limitation could be more simply stated as follows: a) preparing a seasoning pre-blend comprising up to 50% w/w powdered STS and at least 50% w/w salt.  

Claim 10 recites: “controlling relative amounts of powdered STS and salt in the pre-blend to reduce the total amount of added salt to the potato crisps while retaining the saltiness of the potato crisps”, wherein it is unclear as to how this further limits the claim, since specific amounts of amounts of powdered STS and salt in the pre-blend are already requires as: “wherein the pre-blend of powdered STS and salt comprises up to 50% w/w powdered STS and at least 50% w/w salt”.

Claims 11-12 and 26-27 recite the use of amounts by percentage, however, do not set forth the unit of percent, such as mass, volume, weight or some other, therefore the scope of the amount is unclear.  

Claim 26 recites: “to reduce 16.6% to 50% of the total amount of added salt to the potato crisps while retaining the saltiness of the potato crisps”, however, a critical elements are missing, including: how adding an ingredient with salt reduces the total amount of added (past tense) salt. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 13 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesan (2006/0088649) in view of Lomelin (5,035,909) and Sulieman. 
Sulieman: Effect of Conventional and Oven Drying on the Physicochemical Properties of Two Tomato Cultivars Fruit Powder; Food and Public Health 2013, 3(6): 346-351.


Independent Claim 10
Ganesan teaches a method for partially replacing salt (0002) in potato crisps (0108) comprising the steps of: 
5a) preparing a sub component of a powdered mixture for seasoning (i.e. seasoning pre-blend), consisting of amounts of salt and powdered tomato (0108); 
b) adding a defined amount of said seasoning pre-blend to a batch of potato crisps and mixing said seasoning pre-blend with said crisps (0109-0111).





The amount of soluble solids in the powdered tomato.
Ganesan does not discuss the amount of soluble solids in the powdered tomato.
Lomelin also teaches methods of using tomato powder (Fig. 1 and 1,19+) as a seasoning (1, 35+) and further discusses that it has a soluble solids content (12, 3+).
Lomelin also teaches that such a product has the benefits of preserving the necessary physical and sensorial or organoleptic qualities of flavor, color, aroma and the like of the tomato powder (1, 47+ and 10, 45+).
Sulieman also teaches methods of making tomato powders, and further provides that the amount of total soluble solids (TSS) in the tomato powder (i.e. soluble tomato solids, i.e. STS) is result effective based on how the tomato powder is prepared, showing specific types of drying that provide more TSS and specific types of drying provide less TSS (ab.)
It is the examiner’s position that both process parameters of method of tomato drying and TSS content are known result effective variables.  If one type of drying is used the TSS content is higher, whereas if another type of tomato drying method is used the TSS content is lower. 
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the TSS content used in the process of Ganesan view of Lomelin and Sulieman, through routine experimentation, to impart an amount of STS in dried tomato powder, associated with its method of manufacture, because:
Lomelin illustrates that the art finds tomato powder with a soluble solids (STS) content as being suitable for similar intended uses, including methods of using tomato powders for seasoning (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.
Lomelin shows that such a product provides the benefits of preserving the necessary physical and sensorial or organoleptic qualities of flavor, color, aroma and the like of the tomato powder.
Sulieman provides that one of skill would have a reasonable expectation of success in imparting an amount of STS in dried tomato powder through routine experimentation associated with its method of manufacture because  the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Amount of powdered STS and salt in the pre-blend
Ganesan teaches the use of 0.77 to 1.54 wt% salt (0002, 0108) and 0.091 wt% tomato powder (i.e. powdered STS ) (0108). 


This teaching encompasses up to 50% w/w powdered STS and at least 50% w/w salt, relative to the amounts of powdered STS and salt in the potato chips.  

The total amount of the pre-blend added to the potato crisps 
With regard to the prior art, the term/phrase "the total amount of the pre-blend added to the potato crisps is substantially equal to the amount of salt added to regular salted crisps" encompasses: the total amount of the pre-blend added to the potato crisps is substantially equal to any previously known amount of salt used to make potato chips.
Ganesan teaches the total amount of the powdered STS and the salt (i.e. pre-blend) is added in amounts of 0.77 to 1.54 wt% salt (0002, 0108) and 0.091 wt% tomato powder (0108), totaling 0.861 to 1.631 wt%.
Ganesan teaches the amount of salt used in the control sample (i.e. regular salted crisps, a previously known amount of salt used to make potato chips) is 1.54 wt% (0108).
Therefore Ganesan teaches the amount the total amount of the powdered STS and the salt (i.e. pre-blend) added to the potato crisps, 0.861 to 1.631 wt%, which encompasses an amount that is substantially equal to any previously known amount of salt used to make potato chips, 1.54 wt%.




Controlling relative amounts of powdered STS and salt in the pre-blend 
With regard to the prior art, the term/phrase " controlling relative amounts of powdered STS and salt in the pre-blend to reduce the total amount of added salt to the potato crisps while retaining the saltiness of the potato crisps" encompasses: wherein the seasoning pre-blend, comprises: up to 50% w/w powdered STS; and at least 50% w/w salt to reduce the previously known amount of salt used to make potato chips.
Ganesan teaches that the method of seasoning the potato chips is used for reducing the previously known level of sodium/salt (0002, 0108) by providing encompassing amounts of powdered STS and salt

Dependent claims
As for claim 13, Ganesan teaches that the addition of the powdered tomato blend 5to the potato crisps and the mixing together thereof is performed in a tumbler (0109-0111).  

As for claim 26, Ganesan shows in the table for Example 5 (0108) that the amount of sodium in the chip is reduced by 50 wt%, which means that the blend used is controlled to reduce 16.6 to 50% of the total amount of added salt to the potato crisps.  In the same example, Ganesan teaches that the saltiness of the potato crisps/chips is retained.



As for claim 27, the modified teaching provide that the amount of soluble solids in tomato powder 
STS Ganesan does illustrates that the pre-blend is added in an amount such that the powdered STS is present in the potato crisps in a concentration of 0.091 wt%, about 0.1 wt%, however, does not limit the amount of these types of savory flavorings. 
Ganesan clearly provides for one of more food ingredients (0046), including:  savory flavors (0048), including tomato flavors (0049), illustrating tomato powder as an example thereof (0108)  Ganesan’s claim 1 and the teaching throughout shows that the amount of such savory flavorings are not restricted.  Therefore the teaching is open to the claim of 0.2 to 0.8% of savory flavors, including powdered STS, based on any unit.

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesan (2006/0088649) in view of Lomelin (5,035,909) and Sulieman, as applied to claims 10, 13 and 26-27 above, further in view of ‘551, Applicant’s Admitted Prior Art (AAPA) and Geifman (6,890,574).
‘551: DE 2558551 A: Enhancing the flavour of foods and animal feeds by adding                       itaconic acid or its salts; published July 21, 1977  

As for claims 11-12, the modified teaching does not discuss the properties claimed.
‘551 also teaches methods of making foodstuff, including tomato powders with citric acid; and further provides the use of 0.1 to 30 wt% citric acid for the benefit of enhancing its flavor (see Basic Abstract).

Therefore the modified teaching above provides a titratable acidity level, measured as an equivalent of citric acid, within the range of about 3 to 4%, as in claims 11-12.

Further, AAPA admits the method provided by Geifman is used and incorporated in its entirety therein (published para. 0059 of the original disclosure), it would logically follow that the same products made by the same methods, would have the same properties, including: 
wherein the STS used is characterized in having: 
a titratable acidity level within the range of about 3% to about 4% measured as an equivalent of citric acid;
a formol number greater than about 400, preferably greater than 500; and 
a color intensity of up to 20, preferably up to 15 wherein said color intensity value is determined as the a2+b2 value derived from a colorimetric measurement;

In the alternative, it would be reasonable for one in the art to expect that similar compositions have similar properties, as in claims 11-12.

Response to Arguments
It is asserted, that support for the amendments and new claims may be found throughout the application as filed, including, for example, on pages 3, 8, and 20-21 of the specification, among other places.
In response, Applicant’s timely response is appreciated, however, please see the new matter rejection above

It is asserted, that the Office Action rejected claims 11 and 12 as allegedly indefinite. Applicant respectfully traverses this rejection. The Office states that the "%" in claims 11 and 12 is not clear because the claims "do not set forth the unit of percent, such as mass, volume, weight or some other." Office Action, page 2.
Applicant submits that a person of ordinary skill in the art would understand that the "%" acidity in this application refers to weight %, i.e. the weight of citric acid equivalents, expressed in grams, per 100g of STS.
First, as previously stated, titratable acidity (with regard to one or more weak acids) is a very commonly-used measurement of acidity in the food industry (including, among other things, in relation to wine, milk and other liquid foods and beverages). Consequently, the meaning of titratable acidity and the method for its measurement 
Ye acid = [mis NaOH used] x [0.1 N NaOH] x fmifliequivaient factor] x [700] grams of sample where the milliequivalent factor for citric acid is 0.064.
In the present application, a person of ordinary skill in the art would have understood that the "%" titratable acidity is in relation to the STS amount. As discussed in the application as filed, also recited in the claims, the acidity level is measured from a sample of STS at a concentration of 60 Brix. In other words, the STS being tested is first made into a sample with a concentration of 60 Brix, which refers to weight; following titration of the sample and calculation, the % acidity of the STS being tested is then determined. Thus, a person of ordinary skill in the art would have understood that the "%" acidity of the STS is in relation to the weight of the STS.
Therefore, in view of the common knowledge and this application, the "%" acidity should be understood as referring to weight %, i.e. the weight of citric acid equivalents, expressed in grams, per 100g of STS.
In response, Applicant does not have support for the titratable acidity level being a weight percent, therefore this argument is not persuasive and said rejection stand. Further, new amendments reciting percentages with no unit are also rejected for the same reason.  The PTAB has been very clear that amounts by percentages must have units of percentage to provide scope of the claimed amount.


1. Lomelin illustrates that the art finds tomato powder with a soluble solids (STS) content as being suitable for similar intended uses, including methods of using tomato powders for seasoning (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.
2. Lomelin shows that such a product provides the benefits of preserving the necessary physical and sensorial or organoleptic qualities of flavor, color, aroma and the like of the tomato powder.
3. Sulieman provides that one of skill would have a reasonable expectation of success in imparting an amount of STS in dried tomato powder through routine experimentation associated with its method of manufacture because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Office Action, pages 4-5. 
Applicant respectfully disagrees. As detailed in Applicant's previous arguments, Ganesan relates entirely to salt-substitute compositions whose primary salt-replacing ingredient is trehalose (and not solid tomato solids). There is no disclosure or teaching in Ganesan regarding the salt-replacing ability of tomato powder. Similarly, the 
In response, the Office argues that "Ganesan's blend comprising soluble tomato solids is used for partially replacing salt. The claims do not exclude the use of trehalose or require that only soluble tomato solids are used for replacing salt, therefore this argument is not persuasive." Office Action, page 15. Solely to further prosecution, Applicant has amended independent claim 10 to further define the relative amounts of the STS and salt in the pre-blend and further require a step of "controlling relative amounts of powdered STS and salt in the pre-blend to reduce the total amount of added salt to the potato crisps while retaining the saltiness of the potato crisps."
Applicant submits that because none of the cited references teaches that STS can replace salt, a person of ordinary skill in the art seeking to salt potato crisps would not have had a reason to specifically include a step of controlling the relative amounts of STS and salt to reduce the total amount of added salt while retaining the saltiness. The skilled person would also not have had a reasonable expectation of success in doing so.
In particular, as detailed in Applicant's prior reply, neither of Ganesan and Lomelin teaches or suggests that powdered STS can replace salt for use in food products.

Thus, even if the cited references were to be combined, the combined disclosure still fails to disclose or suggest all of the claimed elements. Therefore, a person of ordinary skill in the art would not have arrived at the claimed invention.
The Office Action also cited Geifman, the '551 Publication and Maegli against certain dependent claims. However, these references are not cited with respect to claim 10. Further, none of these references teaches or suggests that STS can replace salt. Thus, Geifman, the '551 Publication and Maegli do not cure the deficiencies of Ganesan, Lomelin and Sulieman. For at least the above reasons, Applicant respectfully submits that independent claim 10 and its dependent claim are not prima facie obvious over the cited references. Reconsideration and withdrawal of the obviousness rejections are respectfully requested.
In response, the claims do not require that STS solely replaces salt in potato chips, however, that a seasoning blend, comprising STS and salt reduce salt.  The modified teaching provides the use of a seasoning blend comprising/consisting of   STS and salt and then show that salt is reduced, therefore this argument is not persuasive.

It is further noted that if Applicant would amend the claims to overcome all of the 35 USC 112 issues, and find support and claim a definitive amount of STS (wt%, vol. %, mass%, etc.) in the composition, that is outside of Ganesan’s powdered STS used in the  potato crisps in a concentration of 0.091 wt%, about 0.1 wt%, that there is a high likelihood that the claims would be found allowable.  The examiner strongly suggest that an Office Interview is scheduled to discuss a draft of such claim amendments prior to another filling.

Response to Arguments
For responses to most recent arguments, see the Advisory Action of 9/22/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793

/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793